DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 15/036,354 and is in response to a Request for Continued Examination filed 02/19/2021.
Claims 1, 3-8, 10, 14, 23, 27-28, 39-44, 46-48, and 52 are previously pending, of those claims, claim 1 has been amended.  All amendments have been entered.  Claims 1, 3-8, 10, 14, 23, 27-28, 39-44, 46-48, and 52 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10, 14, 23, 27-28, 39-44, 46-48, and 52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
Claim 1 has been amended to recite in line 10 “an upper threshold optimizer and a lower threshold optimizer”.  However, the specification as originally filed does not explicitly teach a separate upper threshold optimizer and a lower threshold optimizer.  On page 6 of Applicant Arguments/Remarks Applicant argues that support is found in paragraphs [0012]-[0013] of the specification as published.  Paragraph [0012] recites that the upper and lower threshold could be changed.  Paragraph [0013] teaches signals being combined from sensors.  However there is no explicit support for an upper threshold optimizer and a lower threshold optimizer.  Instead these sections merely note that the thresholds may be changed, not that there is a physical optimizer doing the change.  Therefore this is new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "wherein the upper and lower threshold optimizer" in line 11 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in line 10 “an upper threshold optimizer and a lower threshold optimizer”.  However, this lacks antecedent basis.  Specifically line 11 recites “upper and lower threshold optimizer” which implies a single optimizer for both the upper and lower threshold.  In contrast line 10 recites “an upper threshold optimizer and a lower threshold optimizer” being two separate optimizers.  Therefore the claimed single “upper and lower threshold optimizer” from line 11 lacks antecedent basis.  

Claim 1 recites the limitation "the further monitor" in line 15 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 does not recite a “further monitor” and therefore this lacks antecedent basis.  The Examiner notes that line 11 of claim 1 used to recite “a further monitor”, but that was deleted in the present amendments.  

Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant Arguments/Remarks, filed 02/19/2021, with respect to the 35 U.S.C. 103 rejection of claims 1, 3-8, 10, 14, 23, 27-28, 39-44, 46-48, and 52 in view of EVANS and PERRY have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 1, 3-8, 10, 14, 23, 27-28, 39-44, 46-48, and 52 has been withdrawn. 
On page 7 Applicant notes that EVANS does not teach upper and lower threshold limits vary based on the temperature or concentration of the electrolyte.  Applicant notes that EVANS does not teach a component which optimizes, such as varies, the upper and lower thresholds.  These arguments are persuasive.  Similarly on page 9 Applicant argues that PERRY similarly does not disclose a threshold optimizer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722